Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/6/2022 has been entered.
 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenhill (US 2013/0273273) or Greenhill 2013;’ in view of Greenhill 2011, further in view of Moramatsu (US 2012/0315482)

THe layers can be on the outside or surface of the building material or other composite rendering the claims obvious to provide in order to provide shock wave attenuation. 
Claim 2 is not further limiting as a building board is already claimed. 
The graphene is considered to be aligned along a plane as claimed (See figures), especially as they are deposited in substantially the same manner and therefore would be considered to result in substantially similar formation. 
Claim 6 is not considered to be further limiting. 
Regarding claim 7, the layers could be considered strips as claimed or would render strips obvious to provide layers of varied sizes for particular uses enumerated by Greenhill (See figures and 0041). 
Regarding claim 9, to the extent defined the graphene is considered paper-like absent a showing to the contrary. 
The material can be an exterior coating, film intermediate layer or panel on a pre-existing material (See claim 41). 
Regarding claim 12, the claims to “preferably gypsum” do not require gypsum. Greenhill teaches building materials and bridges can be part of it and therefore it would have been obvious to employ cement as a substrate or material commonly used in building and bridges (See [0041]).

Regarding claim 13, Greenhill is considered to teach a film, membrane or strip or otherwise render a strip obvious as above. 
Greenhill ’13 teaches depositing a graphene from a toluene solution or chloroform (See [0030]).  
Greenhill (US 2013/0273273) incorporates Greenhill (US 2011/0212320) by reference. 
Regarding method claim 14, Greenhill (US 2011/0212320) teaches a method of depositing graphene or other sub-macroscale particles on to a substrate by depositing them in a liquid medium then drying them to form a layer (see claim 117). 
It would have been obvious to one of ordinary skill in the art at the time of filing to provide a building material in embodiments consistent with Greenhill 2013 or 2011 wherein the embodiments overlap the claimed structures. 
Greenhill does not teach Gypsum 
Moramatsu (US 2012/0315482) teaches forming a graphene paper from graphene (see claims) and incorporating the graphene sheet material into heat resistant, improved strength material including gypsum composites then molding or laminating them (See [0195-0196]).  
It would have been obvious to one of ordinary skill in the art at the time of filing to provide graphene paper at the surface of a composite in a gypsum containing composite in order to provide heat resistance and improved strength at the surface of the composite structural material composed of gypsum; or to provide shock wave . 


Response to Arguments
Applicant's arguments filed 1/6/2022 have been fully considered but they are not persuasive.
Moramatsu (US 2012/0315482) teaches forming a graphene paper from graphene (see claims) and incorporating the graphene sheet material into heat resistant, improved strength material including gypsum composites then molding or laminating them (See [0195-0196]).  
It would have been obvious to one of ordinary skill in the art at the time of filing to provide graphene paper at the surface of a composite in a gypsum containing composite in order to provide heat resistance and improved strength at the surface of the composite structural material composed of gypsum; or to provide shock wave attenuating layers on the outer surface of the building material (see figures Greenhill) to protect the building material as in Greenhill. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H MILLER whose telephone number is (571)272-1534. The examiner can normally be reached M-TH 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL H MILLER/Primary Examiner, Art Unit 1783